          Case 1:19-cr-00059-PKC Document 119 Filed 07/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
UNITED STATES OF AMERICA,

                                                                         19-cr-59 (PKC)

                -against-
                                                                            ORDER
NIKET JAIN,

                                  Defendant.
-----------------------------------------------------------x

CASTEL, U.S.D.J.

                The Court will hold an evidentiary hearing on defendant’s motions to dismiss.

Defendant advises that he wishes to call AUSA Tara LaMorte and Special Agent Wayne Boddy.

See Transcript of May 6, 2020 Conference (Doc. 115). The hearing is scheduled for August 12,

2020 at 11:00 a.m. in Courtroom 11D. To facilitate access to the Courthouse on the day of the

hearing, follow the instructions attached to this Order.



                SO ORDERED.

                                                               _____________________________
                                                                         P. Kevin Castel
                                                                   United States District Judge

Dated: New York, New York
       July 14, 2020
         Case 1:19-cr-00059-PKC Document 119 Filed 07/14/20 Page 2 of 2




All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.
